Citation Nr: 0409631	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-21 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to November 1945.  
His awards and decorations include the Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) from an 
October 2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
denied the veteran's petition to reopen his claim for service 
connection for a back disorder.

In a July 2003 rating decision, the RO also denied the veteran's 
petition to reopen a claim for service connection for prostatitis.  
He has not yet filed a notice of disagreement (NOD), however, to 
initiate an appeal of that decision.  So that issue is not 
currently before the Board and will not be addressed in this 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

The veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in his December 2002 VA Form 9.  But at his March 
2003 hearing before the RO, he indicated that hearing was 
sufficient and that he no longer wanted a hearing before the 
Board.  Thus, his request for a travel Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2003).  His representative 
submitted an informal hearing presentation in March 2004.

Although the veteran's petition to reopen his claim for service 
connection for a back disorder will be granted, the underlying 
claim must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., before actually adjudicating the claim 
on the merits.  VA will notify you if further action is required 
on your part regarding this claim.



FINDINGS OF FACT

1.  In March 1978, the Board denied the veteran's claim for 
service connection for, among other things, a back disorder; that 
decision is final and binding on him based on the evidence then of 
record.

2.  Some of the additional evidence received since that March 1978 
decision, however, relates to the continuity of symptomatology of 
the veteran's back disorder subsequent to his combat-related 
injury, and thus bears directly and substantially upon the 
specific matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board's March 1978 decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104, 20.1105 (2003).

2.  The evidence received since that March 1978 decision is new 
and material and, therefore, sufficient to reopen the claim for 
service connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000, prior to the veteran's February 
2001 petition to reopen his claim.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which essentially eliminate the requirement of submitting 
a well-grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  Id. at 422.  The Court 
also held in Pelegrini that that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) 
must, in addition to the three elements specified in Charles and 
Quartuccio, request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).  Recently, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's Office of General 
Counsel held that the "fourth element" requirement of Pelegrini 
was non-binding obiter dictum.  Id. at 7.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, this 
only concerns petitions to reopen that were filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  In this case, the veteran 
filed his petition to reopen in February 2001 - prior to this date 
- so the former definition of new and material evidence at 38 
C.F.R. § 3.156(a) applies.  According to the old definition, new 
and material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

As to the provisions of the VCAA and implementing regulations that 
do apply, they will be addressed after the Board reopens the claim 
(in this decision) and the RO further develops the evidence.  
Obviously then, there is no possibility of prejudicing the veteran 
by issuing this decision because it reopens his claim, directs 
further development of it, and reserves determining whether there 
has been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

Service connection may be granted for current disability resulting 
from an injury sustained or a disease contracted in service, or 
for aggravation during service of a pre-existing disease or injury 
beyond its natural progression.  38 U.S.C.A. §§ 101, 1110, 1153 
(West 2002); 38 C.F.R. §§  3.303, 3.306 (2003); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

When chronicity of disease or injury in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


In this case, the Board denied the veteran's claim for service 
connection for a back disorder-and notified him of the decision, 
in March 1978.  That decision is final and binding on him based on 
the evidence then of record.  To reopen this claim, he must 
present evidence that is both new and material.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1104, 20.1105 (2003).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  first, VA must determine whether new and 
material evidence has been submitted according to the requirements 
of 38 C.F.R. § 3.156(a); second, if new and material evidence has 
been submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 38 U.S.C. § 
5107(a); and third, if the claim is well grounded, VA may proceed 
to evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the Board 
need only consider whether new and material evidence has been 
submitted to reopen the claim for service connection and, if so, 
the Board then may proceed directly to adjudicate the claim on the 
full merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so that he 
is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. at 393-394; 
see also Fossie v. West, 12 Vet. App. 1 (1998).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the limited 
purpose of determining whether the claim should be reopened, 
weighing the probative value of the evidence in question is not 
permitted.  See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 
(1995).  The question of the probative value of this evidence does 
not arise until the claim is reopened and addressed on the full 
merits.

The new evidence submitted by the veteran in this case includes 
Dr. Taylor's March 2003 Statement in Support of Claim (VA Form 21-
4138), and the veteran's testimony at the March 2003 RO hearing.  
At the hearing, the veteran recounted being injured by a "robot 
bomb," also known as a "buzz bomb," in Belgium in December 1944.  
His account is consistent with the January 1945 Order awarding him 
the Purple Heart Medal and the service medical records (SMRs), 
including a January 1945 Hospital Admission Card and a document 
summarizing the information on it.  The Admission Card information 
indicated "wound, abraded face, forehead, and frontal region," and 
listed the causative agent as "blast effects" from the bomb.  The 
veteran's account of being knocked down and injuring his back is 
consistent with the circumstances of his service even though is no 
record specifically indicating he injured his back as a result of 
the bomb blast.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).

The veteran was also asked at the hearing:  "So basically you've 
had problems with your back since this incident?" and answered, 
"Yeah.  I've had problems but I never turned it in.  I turned it 
in a couple of times to where I was looking for jobs and you 
didn't get [any] jobs [with] a back problem" (p. 4).  He did not 
remember precisely when he first sought treatment for his back, 
but remembered going to a chiropractor, whose name he does not 
remember, once in the late 1940s or early 1950s (p. 5).  When 
asked if his current treating physicians, including Dr. Taylor of 
Pleasant Valley Hospital, believed his current back disorder was 
related to the 
in-service incident, the veteran stated:  "I would say . . . I was 
in pain there and I continued with the pain right on through" (p. 
6).  The veteran also indicated that he complained about his back 
at the time of his discharge, but it does not appear that any of 
these complaints were recorded (pp. 6-7).  The November 1945 
discharge examination does not reflect any musculoskeletal 
defects.

Dr. Taylor's March 2003 statement confirms he treated the veteran 
for a back injury, which he characterized as "an old back injury 
(lumbar spine) sustained while in service."


So the evidence submitted in connection with the veteran's 
February 2001 petition to reopen his claim is both new and 
material.  His hearing testimony, under oath, indicates the 
symptoms of his back disorder have been continuous since his 
in-service combat-related injury.  This testimony is presumed 
credible for purposes of the petition to reopen, and he is 
competent to testify as to the continuity of symptomatology, i.e., 
pain, in connection with his back because it relates to an 
observable condition.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) ("the appellant's new statements regarding the continuity 
of symptomatology (pain) in connection with his feet are competent 
because they relate to an observable condition").  The veteran's 
testimony thus bears directly and substantially on the matter 
under consideration, as it relates to the continuity of 
symptomatology of his back disorder, which, under 38 C.F.R. § 
3.303(b) (2003), must be shown where the in-service condition is 
not "chronic."  The evidence previously submitted, including the 
veteran's and lay witnesses' Statements in Support of Claim, was 
focused on establishing the nature of the in-service condition.  
There was little or no evidence bearing on the question whether 
the veteran's in-service injury caused him back pain continuously 
since service, and prior to the June 1977 VA examination that 
reflects moderate degenerative changes in the back, which is the 
first instance of a back disorder shown in the medical evidence 
currently of record.  There were some assertions of disability in 
the intervening time period, but they did not specifically relate 
to the claimed back disability, for example, the March 1977 
Statement in Support indicating that the veteran was sick and 
unable to work in the mid 1960s.  There was also the November 1976 
Statement in Support of Dr. McCuskey, reflecting a backache in 
January 1952, along with other symptoms, which was diagnosed as 
acute prostatitis and urinary tract infection.  The veteran 
admitted at the hearing that this particular backache was related 
to his prostate and kidney problems (p. 12).

Thus, the above evidence is material because it bears directly and 
substantially upon the specific matter under consideration, as it 
relates to the continuity of symptomatology of the veteran's back 
disorder after discharge.  This evidence is neither cumulative nor 
redundant, as the evidence previously submitted as to the back 
disorder related primarily to the in-service injury and current 
disability, and not the claimed continuity of symptomatology.  
This evidence is also so significant that it must be considered in 
order to fairly decide the merits of the claim, as continuity of 
symptomatology would provide a nexus between the veteran's claimed 
in-service back injury - which is consistent with records 
reflecting his being exposed to a bomb blast during combat - and 
his current back disorder.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

The Board also notes that the RO, in its June 2003 supplemental 
statement of the case (SSOC), was correct that Dr. Taylor's 
statement relating to veteran's current back disorder to service - 
apparently a recitation of history given by the veteran - does not 
constitute competent medical evidence establishing such a link.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  See, too, 
LeShore v. Brown, 8 Vet. App. 406 (1995).  However, as the veteran 
has now put forth presumed credible evidence as to the continuity 
of his symptomatology, the basis for Dr. Taylor's statement should 
be ascertained.

The veteran has therefore submitted new and material evidence 
relating to his claim for service connection for a back disorder.  
So this claim must be reopened.


ORDER

The petition to reopen the claim for service connection for a back 
disorder is granted, subject to the Board's further development of 
the evidence concerning this claim.


REMAND

One of the provisions of the VCAA, § 5103A(d), provides that VA 
will obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  See also Charles, 16 Vet. App. at 374-75.

As noted above, the veteran's testimony, when considered along 
with his SMRs, is sufficient to establish that he sustained an 
injury to his back during combat.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  There also is competent 
medical evidence that he has a back disorder currently, which may 
be associated with his combat-related injury in service.  Since 
the record does not currently contain sufficient information to 
determine whether the current back disorder is related to the in-
service back injury, a remand is necessary.

Accordingly, the reopened claim for service connection for a back 
disorder is REMANDED to the RO for the following development and 
consideration:

1.  Prior to making any further determination on the merits, the 
RO should ensure that all notification and development action 
required by the VCAA and implementing VA regulations is completed, 
including the new notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The veteran should also be asked to submit any 
relevant evidence in his possession concerning his claim.

2.  The RO should also ask the veteran to provide the names and 
addresses of any private clinical sources and approximate dates of 
treatment or evaluation of his back since March 2003-including, 
but not limited to, those of Dr. Taylor of Pleasant Valley 
Hospital.  Ask him to complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, request all private 
treatment records indicated, if any, and associate all received 
with the file.  Also, ask Dr. Taylor to provide the medical bases 
and supporting authority for his opinion that the veteran's 
current back disorder is related to his in-service injury.  If any 
request for private treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of all of the veteran's VA 
treatment records since December 2002, including, but not limited 
to, any additional treatment he has received relating to his back 
at the Huntington, West Virginia VA Medical Center (VAMC).  Any 
records obtained should be associated with the other evidence in 
the claims file.

4.  After any additional evidence is obtained, schedule the 
veteran for a VA orthopedic examination to assess the nature, time 
of onset, and etiology of his back disorder.

And to facilitate making these determinations, the claims folder 
is to be made available to the examiner, and the examiner is asked 
to indicate that he or she has reviewed the claims folder.  All 
necessary testing should be done and the examiner should review 
the results of any testing prior to completion of the examination 
report.  

The examiner should render an opinion as to whether it is at least 
as likely as not that the veteran's current back disorder is 
related to his in-service injury from a bomb blast, or otherwise 
related to service.

Dr. Taylor's March 2003 opinion should be reviewed and any 
inconsistencies between the findings of the VA physician and Dr. 
Taylor should be explained.  A complete rationale for all opinions 
should be provided.  If no opinion can be rendered, please explain 
why this is not possible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report should include the questions to which answers 
are provided.

5.  Then readjudicate the claim.  If it continues to be denied, 
send the veteran and his representative an SSOC and give them time 
to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is further informed.  The purpose of this REMAND 
is to obtain additional medical information and to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The veteran 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



